. MATHIAS, Judge,
concurring in part and dissenting in part.
[64] I concur in the majority’s decision affirming termination of Mother’s parental rights to N.G., but I respectfully dissent from my colleagues’ conclusion that the trial court’s judgment terminating Mother’s parental rights to L.C., and M,C. is not supported by sufficient evidence. Although termination of Mother’s parental rights to L.C. and M.C. might be a close call, given the well-established deference our court is required to give to trial courts in these matters, I would affirm the trial court in all respects.
[65] We have long had a highly deferential standard of review in cases involving the termination of parental rights. In re D.B., 942 N.E.2d 867, 871 (Ind.Ct.App.2011). In deference to the trial court’s unique position to assess the evidence in the context of its repeated contacts -with Mother and her service providers, we will set aside a judgment terminating a parent-child relationship only if it is clearly erroneous. Id. plear error is that which “leaves us with a definite and firm conviction that a mistake has been made.” J.M. v. Marion Cnty. Office of Family & Children, 802 N.E.2d 40, 44 (Ind.Ct.App.2004), trans. denied.
[66] The children were removed from Mother’s care in 2011 for a litany of very *397good reasons. Whether by Mother or by her boyfriend, N.G. had been struck by a belt with metal prongs that caused cuts and bruising. Mother also had a previous substantiated ease of physical abuse toward N.G. Mother is bipolar, and at the time she was decompensating, or not taking her prescribed medications, and she was non-compliant with ordered services. In addition, she continued to maintain a relationship with the man who she alleged struck N.G. with the belt and who had threatened to kill her. Ex. Vol., State’s Ex. 5. DCS also believed that Mother was possibly a hypochondriac, and the children had seen several physicians. Father alleged that Mother verbally abused the children and had numerous old medications that she dispensed to them. In light of volume and seriousness of these allegations, it was reasonable for the court to infer that Mother’s failure to take her medication, and the fact that she physically abused N.G., resulted in a volatile and unstable home environment causing numerous behavioral issues in the children, which were discussed at length in these proceedings.
[67] Although the facts in'the record are a bit less stark than those supporting termination of parental rights to N.G., I believe the evidence is nonetheless sufficient for termination.
[68] The twins, who were eight-years-old on the date the termination judgment was issued, were five-years-old when they were removed from Mother’s care. L.C. and M.C.’s therapist observed that “they both clearly have trauma processing and anger management issues and concerns.” Tr. p. 779. When the twins are fearful of a person or experience, “their reactions are far more extreme.... They become so physically and emotionally worked up that there’s crying, there’s • wetting, - there’s screaming, there’s shaking. It is a very physical and emotional reaction,” Tr. p. 780. Also, the twins’ therapist • believes that because the twins have the ability to attach to and trust other adults in their life, such as teachers and their foster parent, L.C. and M.C.’s refusal, to talk about Mother and their negative reaction when Mother is discussed with them is “clinically significant.”12 Tr. pp. - 784, 787-89. Therefore, their therapist concluded that the twins do not “feel safe and healthy or interested in” Mother. Tr. p. 790. From this evidence, it is reasonable to infer that the twins suffered emotional harm while in Mother’s care.
[69] As noted by the majority, on the date of the termination hearings, Mother had a stable home, was married, and her husband, who also has a. daughter, was gainfully employed. Mother had also consistently taken her medication' for her bipolar disorder for over six months'prior to the hearings. These were good developments in Mother’s life. See In re A.B., 924 N.E.2d 666, 670 (Ind.Ct.App.2010) (stating that to determine whether the conditions that led to, a child’s removal will not be remedied, the juvenile court must judge a parent’s fitness to care for his or her child at the time of the termination hearing). Mother also had a history of positive supervised visitation with the twins.
[70] The juvenile court considered Mother’s recent stability but also appropriately weighed Mother’s recent improver ments against her history of decompensat-ing, or failing to take her medication. See id. (stating the juvenile court’s inquiry *398must also evaluate a parent’s habitual patterns of conduct to determine the probability of future neglect or deprivation of the child). DCS presented evidence that without proper medication, “it is unlikely that [Mother] will be able to maintain a sense of stability in her personal, work, or social life.” Ex. Vol., Petitioner’s Ex. 41. Also, Mother failed to benefit from therapy. See e.g. Tr. pp. 49-50 (stating that Mother did not benefit from therapy and cancelled numerous appointments); Tr. p. 77 (stating that Mother’s sense of reality is different from the service providers); Tr. p. 412 (concluding that Mother has poor coping skills); Tr. pp. 1016, 1077 (stating that after three years of services, Mother failed to successfully complete services and benefit from therapy). Mother’s current therapist testified that it is difficult to work with Mother in therapy because Mother’s version of reality is significantly different from the reports the therapist receives from Mother’s service providers.
[71] When this evidence is considered under our highly deferential standard of review, I would conclude that DCS presented clear and convincing evidence that the conditions that resulted in the children’s removal from Mother’s care will not be remedied because 1) we may reasonably infer that the twins suffered damaging emotional harm while in Mother’s care, and continued to suffer emotionally throughout these proceedings; 2) Mother lacks iñsíght with respect to her mental health and behavior issues; 3) Mother failed to benefit from therapy and take responsibility for the harm she caused her children; and 4) Mother has historically been unable to take her prescribed medication consistently to treat her bipolar disorder. See In re M.S., 898 N.E.2d 307, 311 (Ind.Ct.App.2008); McBride v. Monroe Cnty. Ofc. of Family and Children, 798 N.E.2d 185, 199 (Ind.Ct.App.2003) (stating that the juvenile court may properly consider a parent’s history of neglect and her response to services offered by the DCS to determine whether the conditions that led to the children’s removal will be remedied). Sadly, all of these proven facts lead me to conclude that the emotional distress suffered by L.C. and M.C. combined with Mother’s failure to take her medication for bipolar disorder irreparably harmed the parent-child relationship, particularly because Mother failed to consistently engage in and complete services provided to her during the first two years of the CHINS proceedings.
[72] Similarly, I would also conclude that termination of Mother’s parental rights was in the children’s best interests. In determining what is in a child’s best interests, the trial court must look to the totality of the evidence. See A.D.S. v. Ind. Dep’t of Child Servs., 987 N.E.2d 1150, 1158 (Ind.Ct.App.2013), trans. denied. “In so doing, the trial court must subordinate the interests of the parent to those of the child.” Id. The court need not wait until a child is irreversibly harmed before terminating the parent-child relationship. Id.
[73] The twins exhibited numerous behavioral problems throughout these proceedings, including bed-wetting, inability to sleep, defiant behavior, impulsiveness, and trouble in school. Mother failed to provide a stable home for the children, and the children have been removed from her care for over three years. These children require stability, and a safe and healthy home environment, Mother’s poor coping skills, inability to benefit from therapy, and historical medication non-compliance lead me to conclude that Mother has not demonstrated that she will' be able to provide a safe and stable home for the twins for any significant length of time.
[74] Moreover, after M.C.’s and L.C.’s visitation with Mother ceased, M.C. *399stopped wetting the bed, the twins’ behavior improved both at school and in the foster home, their sleep habits improved, and the number of nightmares decreased. Tr. pp. 774, 777, 794. Finally, many service providers testified that termination of Mother’s parental rights was in the children’s best interests. See e.g. Tr. pp. 144, 780,1093.
[75] For all of these reasons, I conclude that clear and convincing evidence supports the trial court’s determination that termination of Mother’s parental rights is in L.C.’s and M.C.’s best interests. See In re A.I., 825 N.E.2d 798 (Ind.Ct.App.2005) (testimony of caseworkers, together with evidence that the conditions resulting in placement outside the home will not be remedied, was sufficient to prove by clear and convincing evidence that termination was in child’s best interests), trams, denied; see also In re S.P.H., 806 N.E.2d 874, 883 (Ind.Ct.App.2004) (children’s needs are too substantial to force them to wait while determining if their parents will be able to parent them).

. Given this evidence, I strongly disagree with the majority’s conclusion that "the evidence does not indicate that L.C. and M.C.’s negative reactions towards Mother are anything other than the foreseeable consequence of years of separation with limited contact.” See Op. at 394.